MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (“Agreement”) is entered into as of
the 18th day of December, 2007 by and among TC Digital Games LLC, a Delaware
limited liability company with offices at 12481 High Bluff Drive, San Diego, CA
92130 (the “Company”), Chaotic USA Entertainment Group, Inc., with offices at
3830 Valley Center Drive, Suite 705-405, San Diego, CA 92130 (“Seller”) and
4Kids Digital Games, Inc., a Delaware Corporation with offices at 1414 Avenue of
the Americas, New York, NY 10019 (“Purchaser”). The Company, Purchaser and
Seller are individually herein referred to as a “Party” and collectively, the
“Parties”).

In consideration of the mutual promises, representations, warranties, covenants,
and conditions set forth in this Agreement, the parties to this Agreement
mutually agree as follows:

ARTICLE I

PURCHASE AND SALE OF MEMBERSHIP INTERESTS

 

1.01

Purchase and Sale of Membership Interests.

(a)       Subject to the terms and conditions of this Agreement, Purchaser,
agrees to purchase at the Closing, and Seller agrees to sell, at the Closing,
two (2) units of its Membership Interest in the Company (the “Interests”) for an
amount equal to $200,000 (the “Purchase Price”) representing the forgiveness of
certain debts owed by Seller to Purchaser. For the avoidance of doubt, all
amounts due or to become due (other than said $200,000) with respect to expenses
previously incurred or to be incurred by Company shall be paid as is provided in
Section 3.1 of the Company Operating Agreement.

(b)       The Parties hereby waive their respective rights and obligations
pursuant to Article 8 of the Company Operating Agreement solely with respect to
the transaction contemplated herein. The Parties hereby consent to the transfer
by Seller to Purchaser of the two (2) Units of its Membership Interest in the
Company.

(c)       The Parties agreed to execute and deliver any and all documents that
may be necessary or desirable to vest in Purchaser all right, title and interest
in and to the two (2) Units of its Membership Interest in the Company been
transferred from Seller to Purchaser, including, without limitation, a revised
Exhibit A to the Company Operating Agreement (a copy of which is attached hereto
as Exhibit A) and the Assignment and Acceptance of Assignment and Agreement to
Be Bound (a copy of which is attached hereto as Exhibit B).

1.02          Closing.          The closing of the purchase and sale of the
Interests to be acquired by Purchaser from Seller under this Agreement shall
take place on December 18, 2007, at 2:00 p.m. (the “Closing”).

 

1.03

Representations by Purchaser.

Purchaser hereby represents and warrants as follows:

 

--------------------------------------------------------------------------------



(a)       Binding Obligations. This Agreement, and all Exhibits hereto, have
been duly authorized, executed and delivered by Purchaser and constitute the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms, subject to the effect of bankruptcy,
insolvency, reorganization, receivership, conservatorship, arrangement,
suretyship, moratorium and other similar laws now or hereafter in effect
relating to or affecting the rights of creditors generally, including without
limitation the effect of statutory or other law regarding fraudulent conveyances
and preferential transfers.

(b)       Due Authorization. To the extent required by law, this Agreement and
any Exhibits hereto have been duly authorized, executed and delivered by the
Board of Directors and/or stockholders of Purchaser.

(c)       Preexisting Relationship or Experience. (i) Purchaser has a
preexisting personal or business relationship with Company and/or one or more of
its Managers (as defined in the Operating Agreement), officers or control
persons, or (ii) by reason of Purchaser’s business or financial experience, or
by reason of the business or financial experience of Purchaser’s financial
advisor who is unaffiliated with and who is not compensated, directly or
indirectly, by Company or any Affiliate (as defined in the Operating Agreement)
or selling agent of Company, Purchaser is capable of evaluating the risks and
merits of an investment in the Interests and of protecting Purchaser’s own
interests in connection with this investment.

(d)       No Advertising. Purchaser has not seen, received, been presented with,
or been solicited by any leaflet, public promotional meeting, newspaper or
magazine article or advertisement, radio or television advertisement, or any
other form of advertising or general solicitation with respect to the sale of
the Interests.

(e)       Investment Intent. Purchaser is acquiring the Interests for investment
purposes for Purchaser’s own account only, and not with a view to or for sale in
connection with any distribution of all or any part of the Interests. No other
person will have any direct or indirect beneficial interest in or right to
Purchaser’s Interests.

(f)        Residency. Purchaser has its principal place of business in the state
in which Purchaser’s address is located.

(g)       Economic Risk. Purchaser is financially able to bear the economic risk
of an investment in the Interests, including the total loss thereof.

(h)       No Registration of Interests. Purchaser acknowledges that the
Interests have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or qualified under the California Corporate Securities
Law of 1968, as amended, or any Delaware or other applicable blue sky laws in
reliance, in part, on Purchaser’s representations, warranties and agreements
herein. Purchaser represents, warrants, and agrees that Company and the managers
are under no obligation to register or qualify the Interests under the
Securities Act or under any state securities law, or to assist Purchaser in
complying with any exemption from registration and qualification.

(i)        Restricted Securities. Purchaser understands that the Interests are
“restricted securities” under the Securities Act in that the Interests will be
acquired from Seller in

 

 

- 2 -

 

--------------------------------------------------------------------------------



a transaction not involving a public offering, and that the Interests may be
resold without registration under the Securities Act only in certain limited
circumstances, and that otherwise the Interests must be held indefinitely.

(j)        No Disposition in Violation of Law. Without limiting the
representations set forth above, Purchaser will not make any disposition of all
or any part of Purchaser’s Interests which will result in the violation by
Purchaser or by Company of the Securities Act, the California Corporate
Securities Law of 1968, or any Delaware or other applicable securities laws.
Without limiting the foregoing, Purchaser agrees not to make any disposition of
all or any part of the Interests unless and until: (i) there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with such registration
statement and any applicable requirements of state securities laws; or (ii)
Purchaser has notified Company of the proposed disposition and has furnished
Company with a detailed statement of the circumstances surrounding the proposed
disposition, and reasonably requested by Company, Purchaser has furnished
Company with a written opinion of counsel, reasonably satisfactory to Company,
that such disposition will not require registration of any securities under the
Securities Act or the consent of or a permit from appropriate authorities under
any applicable state securities law.

(k)       Legends. Purchaser understands that the certificates (if any)
evidencing the Interests may bear one or all of the following legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 NOR HAVE THEY BEEN REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER
APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE OPINION OF
COUNSEL SATISFACTORY TO COMPANY, SUCH QUALIFICATION AND REGISTRATION ARE NOT
REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH
IN THIS COMPANY’S OPERATING AGREEMENT.”

Any legend required by applicable state securities laws.

(l)        Investment Risk. Purchaser acknowledges that the Interests are a
speculative investment which involves a substantial degree of risk of loss by
Purchaser, that Purchaser understands and takes full cognizance of the risk
factors related to the purchase of the Interests, and that Company is newly
organized.

(m)      Information Reviewed. Purchaser has received and reviewed certain
information Purchaser considers necessary or appropriate for deciding whether to
purchase the Interests. Purchaser has had an opportunity to ask questions and
receive answers from Company and its Managers, officers and employees regarding
the terms and conditions of purchase of the Interests and regarding the
business, financial affairs and other aspects of Company.

 

 

- 3 -

 

--------------------------------------------------------------------------------



(n)       No Representations by Company. Neither the Management Committee (as
defined in the Operating Agreement) nor any agent nor employee of Company, nor
any other Person has at any time expressly or implicitly represented, guaranteed
or warranted to Purchaser that a percentage of profit and/or amount or type of
consideration will result from an investment in the Interests, that past
performance or experience on the part of the manager or their Affiliates or any
other Person in any way indicates the predictable results of the ownership of
the Interests or of the overall Company business, that any cash distributions
from Company operations or otherwise will be made to Purchaser by any specific
date or will be made at all, or that any specific tax benefits will accrue as a
result of an investment in Company.

(o)       Consultation with Attorney. Purchaser has been advised to consult with
Purchaser’s own attorney regarding all legal matters concerning an investment in
Company and the tax consequences of participating in Company, and has done so,
to the extent Purchaser considers necessary.

(p)       Tax Consequences. Purchaser acknowledges that the tax consequences to
Purchaser of investing in Company will depend on Purchaser’s particular
circumstances, and that neither Company, the managers, members, nor the
partners, shareholders, managers, agents, officers, directors, employees,
Affiliates or consultants of any of them, will be responsible or liable for the
tax consequences to Purchaser of an investment in Company. Purchaser will look
solely to, and rely upon, Purchaser’s own advisers with respect to the tax
consequences of this investment.

(q)       No Assurance of Tax Benefits. Purchaser acknowledges that there can be
no assurance that the Internal Revenue Code of 1986, as amended (the “Code”) or
the Treasury Regulations promulgated thereunder will not be amended or
interpreted in the future in such a manner so as to deprive Company and the
members of some or all of the tax benefits they might now receive, or that some
of the deductions claimed by Company or the allocations of items of income,
gain, loss, deduction or credits among the members may not be challenged by the
Internal Revenue Service.

(r)        Accredited Investor. Purchaser is an accredited investor as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.

(s)       Indemnity. Purchaser shall indemnify, hold harmless and defend
Company, the managers, each and every other member, and any officers, directors,
shareholders, managers, employees, partners, agents, attorneys and control
persons of any such entity who was or is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of or
arising from any misrepresentation, misstatement of facts or omission to
represent or state facts made by Purchaser in this Article 1 against losses,
liabilities, and expenses of Company, the Managers, each and every other member,
and any officers, directors, shareholders, managers, employees, partners,
attorneys, accountants, agents and control persons of any such Person (including
attorneys’ fees, judgments, fines and amounts paid in settlement) incurred by
such person in connection with such action, suit, proceeding or the like.

 

 

- 4 -

 

--------------------------------------------------------------------------------



ARTICLE II

REPRESENTATIONS AND WARRANTIES

OF SELLER

 

Except as set forth in the Schedule of Exceptions, Seller hereby represents and
warrants to Purchaser as follows:

 

2.01

Organization and Standing of Company.

(a)       Seller is a duly organized and validly existing corporation in good
standing under the laws of the State of California and has all requisite power
and authority to execute and deliver this Agreement and all Exhibits thereto, to
transfer and deliver the Interests to Purchaser and to perform its other
obligations pursuant hereto and thereto.

(b)       Seller has good and marketable title to such Interests free of any
mortgages, pledges, charges, liens, security interests or other encumbrances.
The offer and sale of all Interests in Company issued before the Closing
complied with or were exempt from all applicable federal and state securities
laws and no stockholder has a right of rescission or damages with respect
thereto.

 

2.02

Corporate Action.

(a)       This Agreement, and all Exhibits hereto, have been duly authorized,
executed and delivered by Seller and constitute the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms, subject to the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, suretyship,
moratorium and other similar laws now or hereafter in effect relating to or
affecting the rights of creditors generally, including without limitation the
effect of statutory or other law regarding fraudulent conveyances and
preferential transfers.

(b)       To the extent required by law, this Agreement and any Exhibits hereto
have been duly authorized, executed and delivered by the Board of Directors
and/or stockholders of Seller.

(c)       The transfer, sale and delivery of the Interests from Seller to
Purchaser have been duly authorized by all required action of Seller; the
Interests have been validly issued, with no personal liability attaching to the
ownership thereof and are free and clear of all liens, charges, restrictions,
claims and encumbrances imposed by or through Seller except as set forth in this
Agreement and any of the Exhibits thereto; and

2.03     Governmental Approvals. Except for the filing of any notice prior or
subsequent to the transfer and assignment that may be required under applicable
state and/or Federal securities laws (which, if required, shall be filed on a
timely basis), no authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
agency or instrumentality, domestic or foreign, is or will be necessary for, or
in connection with, the execution and delivery by Seller of this Agreement, for
the offer,

 

 

- 5 -

 

--------------------------------------------------------------------------------



transfer, sale, execution or delivery of the Interests, or for the performance
by Seller of its obligations under this Agreement and/or any Exhibits hereto.

2.04     Litigation. Except for the Katzke litigation v. Chaotic USA et. al.,
the arbitration noticed by Epic Cycle against Seller and Epic Cycle v. Chaotic
USA litigation in the Superior Court of the State Court of California, there is
no litigation or governmental proceeding or investigation pending or, to the
knowledge of Seller, threatened against Seller or any officer or director of
Seller affecting the Interests or any properties or assets of Seller transferred
or assigned by Seller to Company in exchange for any Interests in Company. To
the best of Seller’s knowledge, there has not occurred any event nor does there
exist any condition on the basis of which any litigation, proceeding or
investigation might properly be instituted, affecting the Interests or any
properties or assets of Seller transferred or assigned by Seller to Company in
exchange for any Interests in Company. There are no actions or proceedings
pending or, to the Seller’s knowledge, threatened (or any basis therefor known
to Seller) which might result, either in any case or in the aggregate, in any
material adverse change in the business or operations of Company.

2.05     Compliance with Other Instruments. Seller is in compliance, in all
material respects, with the material terms and provisions of all material
agreements affecting the Interests or any properties or assets of Seller
transferred or assigned by Seller to Company in exchange for any Interests in
Company.

2.06     Brokers or Finders. No Person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon Seller or Purchaser for any commission, fee or other
compensation as a finder or broker because of any act or omission by Seller or
its respective agents.

 

ARTICLE III

MISCELLANEOUS

 

3.01     Notices. Any notice, demand or communication required or permitted to
be given by any provision of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if (i) delivered personally to the
Party or to an executive officer of the Party to whom the same is directed, (ii)
sent by certified mail, return receipt requested, postage prepaid, addressed to
the Party’s and/or Company’s address as it appears in Company’s records, as
appropriate, or (iii) sent by nationally recognized overnight courier addressed
to the Party’s and/or Company’s address as it appears in Company’s records, as
appropriate. Except as otherwise provided in this Agreement, any such properly
addressed notice that is sent via certified U.S. mail shall be deemed to be
given three business days after the date on which the same was deposited in a
regularly maintained receptacle for the deposit of United States mail, and any
notice that is sent via overnight courier shall be deemed to be given on the
date of delivery of such notice.

 

 

- 6 -

 

--------------------------------------------------------------------------------



3.02     Governing Law. This Agreement and the application or interpretation
hereof shall be governed exclusively by its terms and by the laws of the State
of Delaware (without resort to Delaware’s conflict of laws provisions).

3.03     Jurisdiction. In the event that Purchaser elects to bring a cause of
action, Purchaser shall bring such cause of action and agrees to the exclusive
jurisdiction of the state and federal courts sitting in San Diego, California.
In the event that Seller elects to bring a cause of action, Seller shall bring
such cause of action and agrees to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York. Each Party further agrees
that personal jurisdiction over such Party may be effected by service of process
as provided in Section 4.01 of this Agreement, and that when so made shall be as
if served upon such Party personally within the State of such Party’s domicile.
Notwithstanding the jurisdiction of any dispute, the parties agree that any such
cause of action shall be governed by the laws of Delaware.

3.04     Attorneys’ Fees. In the event that any dispute between Company and any
Party or among the Parties should result in litigation, the prevailing Party in
such dispute shall be entitled to recover from the other Party all reasonable
fees, costs, and expenses of enforcing any right of the prevailing Party,
including without limitation, reasonable attorneys’ fees and expenses.

3.05     Complete Agreement. This Agreement, each Exhibit hereto and the
Certificate of Formation constitute the complete and exclusive statement of
agreement among the Parties with respect to the subject matter herein and
therein contained and replace and supersede all prior written and oral
agreements or statements by and between the Parties concerning the subject
matter hereof No representation, statement, condition or warranty not contained
in this Agreement or the Certificate shall be binding on the Parties or have any
force or effect whatsoever.

3.06     Amendments. This Agreement may be amended only with the written consent
of Parties.

3.07     Additional Documents and Acts. Each Party agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and the transactions
contemplated hereby.

3.08     Construction. Whenever the singular number is used in this Agreement
and when required by the context, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders and vice versa.
In the event any claim is made by any Party relating to any conflict, omission
or ambiguity in this Agreement, no presumption or burden of proof or persuasion
shall be implied by virtue of the fact that this Agreement was prepared by or at
the request of a particular Party or his or her counsel.

3.09     Headings. The headings in this Agreement are inserted for convenience
only and are in no way intended to describe, interpret, define, or limit the
scope, extent or intent of this Agreement or any provision hereof.

 

 

- 7 -

 

--------------------------------------------------------------------------------



3.10     Waivers. The failure of any Party to seek redress for violation of or
to insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, which would have originally
constituted a violation, from having the effect of an original violation.

3.11     Rights and Remedies Cumulative. The rights and remedies provided by
this Agreement are cumulative, and the use of any one right or remedy by any
Party shall not preclude or waive the right to use any or all other remedies.
Such rights and remedies are given in addition to any other rights the parties
may have by law, statute, ordinance or otherwise.

3.12     Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.

3.13     Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of the parties and, to the extent permitted by this Agreement, their
respective heirs, legal representatives, successors and assigns.

3.14     Parties in Interest. Except as expressly provided in the Act, nothing
in this Agreement shall confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Parties and Managers and their
respective successors and assigns nor shall anything in this Agreement relieve
or discharge the obligation or liability of any third person to any Party to
this Agreement, nor shall any provision give any third person any right of
subrogation or action over or against any Party to this Agreement. None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
creditor of Company.

3.15     Confidentiality. No Party or Manager shall, during the period such
Party is a Party and for a period of two (2) years after such Party has ceased
to be a Party or Manager, disclose any confidential or proprietary information
with respect to Company to any Person, except (i) with the prior written consent
of the other Parties; (ii) to the extent necessary to comply with law
(including, without limitation, Purchaser’s obligation as a subsidiary of 4Kids
Entertainment, Inc., a public corporation, to disclose material transactions
affecting 4Kids Entertainment, Inc.) or the valid order of a court of competent
jurisdiction; (iii) as part of its normal reporting or review procedure to its
Affiliates, its auditors, attorneys and professional advisors; provided,
however, that such auditors, attorneys and professional advisors and Affiliate
shall have a need to know such confidential or proprietary information and shall
be instructed by the disclosing Party as to the requirements of this Section
3.15; (iv) in connection with the enforcement of such Party’s rights hereunder;
(v) to a prospective purchaser of all or a portion of such Party’s Interests in
connection with a sale thereof in accordance with the terms of this Agreement;
provided, however, that such prospective purchaser agrees to be bound by the
provisions of this Section 3.15.

3.16     Publicity. No public announcement of any kind shall be made by Company,
Purchaser or by Seller, or by any Affiliate thereof, with respect to the content
of this Agreement without the prior written consent of the Parties.

 

 

- 8 -

 

--------------------------------------------------------------------------------



3.17     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

3.18     Survival of Representations and Warranties. All representations and
warranties made in this Agreement, or any other instrument or document delivered
in connection herewith or therewith, shall survive the execution and delivery
hereof or thereof for a period of one (1) year after the date hereof, provided,
however, that such representations and warranties need only be accurate as of
the date of such execution and delivery, except as to such representations and
warranties that speak as of a particular date, in which case such
representations and warranties need only be accurate as of such date.

3.19     California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH
ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER
OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES
OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO
SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTIONS 25100, 25102, OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

CHAOTIC USA ENTERTAINMENT GROUP, INC.

4KIDS DIGITAL GAMES, INC.

 

 

 

 

By: /s/ John T. Milito            

Name: John T. Milito  

Title: EVP

By: /s/ Samuel R. Newborn            

Name: Samuel R. Newborn  

Title: EVP

 

 

 

 

TC DIGITAL GAMES LLC

 

 

 

 

 

By: /s/ Bryan C. Gannon            

Name: Bryan C. Gannon  

Title: CEO

 

 

 

 

- 9 -

 

--------------------------------------------------------------------------------



EXHIBIT A

INITIAL CAPITAL CONTRIBUTIONS AND

PERCENTAGE INTERESTS

Name and Address
of Members

Initial Capital Contribution and Initial Capital Account

Number of Units

Member’s Percentage Interest

4Kids Digital Games, Inc.

1414 Avenue of the Americas

New York, New York 10019

Attn: Samuel R. Newborn, Esq.

 

 

55

55%

Chaotic USA Entertainment Group, Inc.

3830 Valley Center Drive,

Suite 705-405,

San Diego, CA 92130

Attention: Messrs. Gannon and Milito  

 

 

45

45%

TOTALS:

 

100

100%

 

Managers’ Names:

Bryan Gannon

John Milito

Bruce Foster

Samuel Newborn

 

Tax Matters Member: 4Kids Digital Games, Inc.

 

 

- 10 -

 

--------------------------------------------------------------------------------



EXHIBIT B

 

FORM OF ASSIGNMENT

 

Assignment

 

The undersigned Member of TC Digital Games LLC, a Delaware limited liability
company (the “Company”), hereby transfers and assigns the undersigned’s entire
rights, title and interest in and to two (2) Units (the “Transferred Interest”)
in the Company to 4Kids Digital Games, Inc. (“Assignee”), and transfers all of
the undersigned’s obligations relating to the Transferred Interest to the
Assignee. It is the intent of the undersigned that the Assignee shall succeed to
the Transferred Interest as a “Substitute Member.”

 

 

This Assignment shall be effective as of December 18, 2007.

 

 

 

/s/ John T. Milito                      

 

Chaotic USA Entertainment Group, Inc.[Transferring Member]

 

 

Acceptance of Assignment and

Agreement To Be Bound

 

The undersigned acknowledges having received and read a copy of that certain
Operating Agreement dated as of December 11, 2006 (the “Operating Agreement”) of
TC Digital Games LLC, a Delaware limited liability company (the “Company”). The
undersigned hereby (i) accepts the foregoing Assignment, (ii) agrees to hold
said Transferred Interest as a Substitute Member, and (iii) agrees to be bound
by all of the terms and conditions of the Operating Agreement.

 

This Acceptance of Assignment and Agreement to be Bound shall be effective as of
December 18, 2007.

 

 

 

/s/ Samuel R. Newborn                      

 

4Kids Digital Games, Inc.[Assignee]

 

 

 

 

- 11 -

 

 